Citation Nr: 1236397	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-19 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of education benefits in the amount of $33,919.07.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to November 1996 with periods of service in the Reserves as well.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Atlanta, Georgia which denied the Veteran's request that indebtedness to the VA in the amount of $33, 919.07 be waived.  The Veteran testified at a Board hearing at the RO in Montgomery, Alabama in June 2012.  This transcript has been associated with the file.

The case was brought before the Board in January 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include scheduling the Veteran for a hearing before a Decision Review Officer (DRO).  In a June 2012 notice the Veteran indicated that he wanted a hearing before a Board member and not a DRO.  As noted, the Veteran testified at a Board hearing in June 2012.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issues of entitlement to service connection and increased evaluations have been adjudicated in a separate decision.


FINDINGS OF FACT

1. The Veteran was awarded benefits for full time educational assistance for the enrollment period from October 2002 to September 2005.

2. In August 2006 an overpayment was created due to the Veteran's receipt of benefits under both Chapter 30 and Chapter 31 for the same time period.
3. The overpayment of VA education benefits in the amount of $33,919.07 was properly created.

4. The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation. 

5. The creation of the overpayment was not due to the Veteran's fraud, misrepresentation, or bad faith.

6. Repayment of the debt would not deprive the Veteran of the basic necessities of life.

7. The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran.

8. Recovery of the overpayment would not defeat the purpose of the VA education program.

9. Recovery of the overpayment will not cause the Veteran undue hardship.


CONCLUSION OF LAW

The overpayment of VA education benefits in the amount of $33,919.07 was validly created, was not the result of fraud, misrepresentation or bad faith on the part of the Veteran; and it would not be against the principles of equity and good conscience to recover the amount of the overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  These provisions, however, are inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA is not for application in this matter.

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2011).  In August 2006 the Veteran requested that he receive benefits under Chapter 31 for vocational rehabilitation, as of 2002.  In November 2006, the VA Debt Management Center informed the Veteran that he had been paid for benefits to which he was not entitled in the amount of $33,919.07.  

In January 2007, the Veteran requested a waiver of repayment of benefits in the amount of $33,919.07.  In May 2007, the RO informed the Veteran that a waiver of the debt was denied.  A June 2008 statement of the case explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of his claim.

Analysis

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a).  

"Equity and good conscience" involves a variety of elements: (1) Fault of the debtor, where the actions of the debtor contribute to creation of the debt; (2) Balancing of faults, weighing fault of the debtor against VA fault; (3) Undue hardship, whether collection would deprive debtor or family of basic necessities;  (4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment, reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a)(1-6).  The list of elements contained in the regulation is not all inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

In determining whether a waiver of recovery of an overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) [noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided]; see also VAOPGCPREC 6-98 [holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered].  For obvious reasons, in the absence of a valid debt, no further inquiry is necessary.

Second, if the debt is valid, VA must determine if fraud, misrepresentation or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. § 1.965(b) (2011); see also Ridings v. Brown, 6 Vet. App. 544 (1994) [holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate].

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).  The resolution of this question involves the consideration of various elements including, inter alia, the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the Veteran changed his position to his detriment as a result of the overpayment.

There is no question that there was an overpayment of VA benefits.  The Board must initially determine whether that overpayment was validly created. 

The Veteran has been charged with an overpayment in the amount of $33,919.07 for education benefits.  It has been noted that he was in school from October 2002 to September 2005 and received education benefits under both Chapter 30 and Chapter 31 for the same time period, which resulted in the overpayment.  

At no time during this appeal has the Veteran challenged the validity of this debt in creation or in number, nor has he made any assertion that his education expenses were inaccurate as VA has itemized.  Rather, he has simply applied for a waiver of recovery of this overpayment due to financial hardship.   

The Board observes nothing in the record that suggests that the overpayment in question was not validly created.  The amount of the overpayment, $33,919.07, appears to have been correctly calculated, and the Veteran has not suggested to the contrary.  The RO was notified in August 2006 that the Veteran wished to receive education benefits retroactively under Chapter 31 as of October 2002.  The Board will continue its analysis on whether a waiver of overpayment may still be awarded.

The Board also finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  The Veteran's actions simply do not rise to this level.  There is no specific information that he purposefully lied to obtain a retroactive payment under Chapter 31 benefits for his education or that his intention was to obtain double education benefits to which he was not entitled.  As such, there is no statutory bar to waiver of recovery of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a) (2011).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness would not violate principles of equity and good conscience.

The Board finds that the Veteran was at fault in the creation of his indebtedness.  The record shows that the Veteran received education benefits under both Chapter 30 and Chapter 31 for the same time period of October 2002 to September 2005.  The Veteran did not report to VA at any time that he was receiving double the amount of money that he should be receiving for his education.  Accordingly, VA is not at fault in the creation of this overpayment.

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  As noted above, the Veteran has not challenged the creation of the debt, the amount of the debt, or his own role in creating the debt by failing to inform VA that he was receiving double benefits for his education expenses.  The Veteran does not contend that he was unaware he was receiving benefits he was not entitled to and his action in accepting VA education benefits still contributed to the creation of the overpayment.  To the contrary, the Veteran contends that he had to use the education benefit money as a cost of living substitute and additional income to survive throughout the month.  See January 2007 Statement.  The Board finds, therefore, that the failure to return the amount of the overpayment at that time lies solely with the Veteran, and this represents the greater degree of fault in balancing the actions between the Veteran and VA.

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that because the Veteran was in receipt of VA education benefits to which he was not entitled, he was clearly unjustly enriched by the amount of the overpayment.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would, therefore, result in unjust enrichment of the Veteran.

Moreover, the Board finds that there is nothing in the record to suggest that recovery of the overpayment would defeat the purpose of the VA education program.  In that regard, the award and disbursement of education benefits for the enrollment period beginning in October 2002 and ending in September 2005 was based on the Veteran's receipt of benefits under Chapter 30.  An additional receipt of benefits under Chapter 31 for the same time period was improper.  Thus, the recovery of the overpayment created by the Veteran's receipt of double education benefits would not defeat the purpose of the VA education program.  The Board also finds that there is no evidence showing that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.

Finally, the Board fully acknowledges the Veteran's assertion that recoupment of this overpayment of $33,919.07 would result in undue financial hardship.  The pertinent inquiry here is whether collection of the debt would deprive the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  The Board is aware that the Veteran was declared bankrupt in March 2011 and that his outstanding debts, with the exception of the overpayment at issue, were discharged.  See March 2011 bankruptcy declaration and June 2012 debt statement.  

The Board has also reviewed the Veteran's August 2012 Financial Status Report.  The Veteran's August 2012 Financial Status Report shows that he had a total monthly gross salary of $7,018; a total monthly net income of $3,843; and total monthly expenses of $3,767, to include rent or mortgage payments, food, utilities, phone, car maintenance, cleaners, clothing, child support, medication, church tithes, dentist visits, treasury debt, and a flexible spending account.  The Veteran also reported additional real estate owned.  The Board emphasizes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  Thus, while the Veteran reported $3,767 in monthly expenses, a portion of those expenses may not be recurring, such as the dental costs and clothing allowance, and other expenses represent additional debt, such as the treasury debt and second mortgage.  Furthermore, the Board notes that the Veteran has offered to make partial payments to take care of his debt in monthly installments.  See October 2007 Notice of Disagreement.  Given the Veteran's current income and assets, the Board finds that the collection of the $33,919.07 debt would not deprive him of the basic necessities of life.  There is no evidence of record which indicates that he cannot repay the indebtedness, particularly if he is allowed to make payments in installments over a period of time.  38 C.F.R. § 1.914. 

The Board's inquiry is not necessarily limited to the six factors discussed above.  However, there is nothing in the record which suggests that any other reason for waiver of the charged indebtedness exists, and the Veteran and his representative have pointed to none.

The facts of this case do not demonstrate that recovery of the overpayment would be against the principles of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965 (2011).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for a waiver of recovery of the overpayment of VA education benefits in the amount of $33,919.07.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).


ORDER

The Veteran's request for waiver of recovery of an overpayment of education benefits in the amount of $33,919.07 is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


